Case 1:04-cv-01371-LPS Document 993 Filed 02/26/19 Page 1 of 2 PageID #: 26367




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                             ______________________

                       POWER INTEGRATIONS, INC.,
                          Plaintiff-Cross-Appellant

                                        v.

            FAIRCHILD SEMICONDUCTOR INTERNATIONAL,
                 INC., FAIRCHILD SEMICONDUCTOR
                           CORPORATION,
                          Defendants-Appellants
                         ______________________

                                2019-1246, -1247
                             ______________________

                Appeals from the United States District Court for the
            District of Delaware in No. 1:04-cv-01371-LPS, Chief
            Judge Leonard P. Stark.
                            ______________________

                                 ON MOTION
                             ______________________
            Before NEWMAN, Circuit Judge.
                                   ORDER
                Intel Corporation moves for leave to file a brief ami-
            cus curiae in support of Appellants. No opposition has
            been filed.
               Upon consideration thereof,
Case 1:04-cv-01371-LPS Document 993 Filed 02/26/19 Page 2 of 2 PageID #: 26368




           2       POWER INTEGRATIONS, INC. v. FAIRCHILD SEMICONDUCTOR
                                                                  INTL.


                  IT IS ORDERED THAT:
                 The motion is granted. The amicus brief is accepted
            for filing.
                                             FOR THE COURT

                  Feb 26, 2019               /s/ Peter R. Marksteiner
                     Date                     Peter R. Marksteiner
                                              Clerk of Court
            s25
